DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546 in view of Miao et al., US 2014/0308905 and further in view of Kim et al., US 2017/0111886 (Kim’886).  
Claim 1, Guo discloses a method of transmitting an uplink signal in a next-generation wireless communication system, the method comprising: 
receiving information about different timing advance values ([0198] The control message or signaling to update the maintained TA values should indicate which maintained TA value to be updated, e.g., by indicating TA index associated with the maintained TA value) for a plurality of transmission points ([0184] the NR cell is composed of multiple TRPs, different uplink timing advance values may be required for uplink transmissions to different TRPs, e.g., different TRPs may have different sizes of network coverage. Then, operations of multiple uplink timing advance values in a cell need to be considered),  
but is silent on,
having an equal cell index;
receiving an uplink grant from one of the plural transmission points; and 
transmitting the uplink signal based on the uplink grant, 
wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal, and 
wherein the uplink signal is transmitted by applying timing advance associated with the indicated one beam index.  
However, as Miao discloses having an equal cell index ([0073] the cell identifier (i.e. the cell ID) may be assigned to ports of transmission points in the same cell).

But Guo and Miao invention is silent on,
receiving an uplink grant from one of the plural transmission points; and 
transmitting the uplink signal based on the uplink grant, 
wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal, and 
wherein the uplink signal is transmitted by applying timing advance associated with the indicated one beam index.  
 However, as Kim’886 discloses receiving an uplink grant from one of the plural transmission points ([0147] UE starts monitoring the PDCCH/ePDCCH for UL grant. While the timer is running if the UE receives the UL grant); and 
transmitting the uplink signal based on the uplink grant ([0147] Based on the UL grant and indicated UL beam index, the UE transmits the UL message comprising at least one or more SCI value(s)),
wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal ([0147] Based on the UL grant and indicated UL beam index, the UE transmits the UL message comprising at least one or more SCI value(s)), and 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo and Miao invention with Kim’886 invention to include the claimed limitation(s) so as to allow the network to grant uplink resources along with the beam index and timing advance in order for the UE to uplink data to the proper transmission points as required. 
Claim 5, see claim 1 for the rejection, Guo discloses a user equipment (UE) (fig 2, UE 250) in a next-generation wireless communication system, the UE comprising: 
a wireless communication module (fig 2); and 
at least one processor connected to the wireless communication module (fig 2), 
wherein the at least one processor controls the wireless communication module (fig 2)
to receive information about different timing advance values for a plurality of transmission points having an equal cell index, 
receive an uplink grant from one of the plural transmission 25Attorney Docket No. 2101-72206 points, and 
transmit the uplink signal based on the uplink grant, wherein the uplink grant indicates one of a plurality of beam indexes for transmitting the uplink signal, and 
wherein the uplink signal is transmitted by applying timing advance associated with the indicated one beam index.  
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546, Miao et al., US 2014/0308905 and Kim et al., US 2017/0111886 (Kim’886) in view of Ahn et al., US 2012/0314652. 
Claim 2, Guo as modified discloses the method of claim 1, 
but Guo, Miao and Kim’886 invention is silent on,
wherein the information about the timing advance values is received through a random access response signal from one or more of the plural transmission points.  
However, as Ahn discloses wherein the information about the timing advance values is received through a random access response signal from one or more of the plural transmission points ([0015] a receiver receiving a random access response message including a plurality of timing advance information applied to each of the at least one serving cell and information on a serving cell to which the plurality of timing advance information is applied as a response to the random access preamble from the base station).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo, Miao and Kim’886 invention with Ahn invention to include the claimed limitation(s) so as to allow the network to respond to a random access preamble with a random access response to include timing advance in order to assist the mobile station to uplink data to the network. 
Claim 6, see claim 2 for the rejection, Guo as modified discloses the UE of claim 5, wherein the information about the timing advance values is received through a random access response signal from one or more of the plural transmission points.  
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546, Miao et al., US 2014/0308905 and Kim et al., US 2017/0111886 (Kim’886) in view of Koo et al., US 2010/0315957. 
Claim 3, Guo as modified discloses the method of claim 1, 
but Guo, Miao and Kim’886 invention is silent on,
wherein the plural transmission points include a doner base station and a relay node connected to the doner base station.  
However, as Koo discloses wherein the plural transmission points include a doner base station and a relay node connected to the doner base station (fig 1, [0025] Wireless communications system 100 includes a D-eNB 105 and a RN A 110 and a RN B 111).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo, Miao and Kim’886 invention with Koo invention to include the claimed limitation(s) so as to enable a network to implement a donor base station with relay nodes in order to enhance network coverage thereby improving network operation.  
Claim 7, see claim 3 for the rejection, Guo as modified discloses the UE of claim 5, wherein the plural transmission points include a doner base station and a relay node connected to the doner base station.  
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2018/0084546, Miao et al., US 2014/0308905 and Kim et al., US 2017/0111886 (Kim’886) in view of Kim et al., US 2014/0321337 (Kim’337). 
Claim 4, Guo as modified discloses the method of claim 1, 

wherein the plural transmission points having the equal cell index belong to different timing advance groups.  
However, as Kim’337 discloses wherein the plural transmission points having the equal cell index belong to different timing advance groups ([0015] The first Scell is a Scell having the lowest cell index of SCells of the plurality of serving cells. The first Scell may belong to the same timing advance (TA) group as that of the Pcell or belong to a timing advance (TA) group different from that of the Pcell).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Guo, Miao and Kim’886 invention with Kim’337 invention to include the claimed limitation(s) so as to enable a network to implement a donor base station with relay nodes in order to enhance network coverage thereby improving network operation.  
Claim 8, see claim 4 for the rejection, Guo as modified discloses the UE of claim 5, wherein the plural transmission points having the equal cell index belong to different timing advance groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647